Hvatan, C. J.
Plaintiffs sued defendant on his six promissory notes. Two of them were payable in 1860, and four on the 15th April, 1861.
Defendant was cited to defend this action on 18th April, 1866, and he, in his answer, pleaded prescription of five years.
Five years having elapsed since the maturity of the notes, before defendant was cited, the plea of prescription must prevail, notwithstanding defendant has, in his pleadings, actually acknowledged that it was not posssible in consequence of the late rebellion for plaintiffs to institute suit on the notes for several years after their maturity.
See the case of Louis T. Rabel v. S. Pourciau, (ante page 131.)
The judgment of the District Court is in favor of plaintiffs. It must be reversed.
Let the judgment of the District Court be annulled, avoided and reversed. Let there be judgment in favor of defendant, and let plaintiffs pay the costs of suit.